Activant
Executive Severance Plan
Amended and Restated
Effective as of December 31, 2008

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
Article I — Definitions and Construction
       
 
       
1.1 Definitions
    1  
(1) Base Pay
    1  
(2) Board
    1  
(3) Cause
    1  
(4) COBRA
    2  
(5) Company
    2  
(6) Effective Date
    2  
(7) Eligible Employee
    2  
(8) Employer
    2  
(9) ERISA
    2  
(10) Participant
    2  
(11) Participating Entity
    2  
(12) Plan
    2  
(13) Plan Administrator
    2  
(14) Qualified Termination
    2  
(15) Severance Pay
    2  
(16) Severance Benefit
    3  
(17) Target Incentive Bonus
    3  
1.2 Number and Gender
    3  
1.3 Headings
    3  
 
       
Article II — Participation
       
 
       
2.1 Eligibility
    3  
2.2 Commencement of Participation
    3  
2.3 Termination of Participation
    3  
2.4 Resumption of Participation
    3  
 
       
Article III — Severance Benefits
       
 
       
3.1 Eligibility for Severance Benefit
    4  
3.2 Severance Benefit
    4  
3.3 Offset for Other Severance Payments
    5  
3.4 Release and Full Settlement
    5  
 
       
Article IV — Benefit Claims Procedure
       
 
       
4.1 Benefit Claims Procedure
    5  
4.2 Review of Denied or Modified Claims
    6  
4.3 Exhaustion of Administrative Remedies
    8  

i



--------------------------------------------------------------------------------



 



              Page
Article V — Funding of Plan
       
 
       
5.1 Funding of Plan
    9  
5.2 No Participant Contributions
    9  
 
       
Article VI — Administration of Plan
       
 
       
6.1 Plan Administrator
    9  
6.2 Right to Delegate
    9  
6.3 Discretion to Interpret Plan
    9  
6.4 Powers and Duties
    9  
6.5 Expenses
    10  
6.6 Indemnification
    10  
 
       
Article VII — Amendment and Termination
       
 
       
7.1 Right to Amend Plan
    10  
7.2 Right to Terminate Plan
    11  
7.3 Effect of Amendment or Termination
    11  
 
       
Article VIII Miscellaneous Provisions
       
 
       
8.1 No Guarantee of Employment
    11  
8.2 Payments to Minors, and Incompetents
    11  
8.3 No Vested Right to Benefits
    12  
8.4 Nonalienation of Benefits
    12  
8.5 Unknown Whereabouts
    12  
8.6 Other Participating Entities
    12  
8.7 Jurisdiction
    13  
8.8 Severability
    13  
8.9 Notice and Filing
    13  
8.10 Plan Year
    13  
8.11 Incorrect Information, Fraud, Concealment, or Error
    13  
8.12 Withholding of Taxes and Other Deductions
    13  

Appendix A (Specifically Designated Plan Participants)

ii



--------------------------------------------------------------------------------



 



Activant Executive Severance Plan
WITNESSETH:
     WHEREAS, Activant Solutions Inc. (the “Company”) wishes to provide
severance benefits to certain of its employees upon the occurrence of certain
involuntary terminations of employment;
     NOW, THEREFORE, the Activant Executive Severance Plan which was originally
adopted, effective January 1, 2005 is hereby amended and restated in its
entirety as set forth in this document, effective as of November 1, 2007:
I.
Definitions and Construction
     1.1 Definitions. Where the following capitalized words and phrases appear
in the Plan, each has the respective meaning set forth below, unless the context
clearly indicates to the contrary.
          (1) Base Pay: The actual base rate of compensation paid by the
Employer to such Participant, including, as applicable, all wages, salaries,
fees, and other amounts received in cash or in kind, and including amounts to
which such Participant could have received in cash had he not elected to
contribute to an employee benefit plan maintained by the Employer, but excluding
commissions, bonuses, added premiums, allowables, employee benefits, deferred
compensation, perquisites provided by the Employer, or other supplemental or
incentive compensation, and determined as of the date of such Participant’s
Qualified Termination
          (2) Board: The Board of Directors of the Company.
          (3) Cause: Either (a) “cause” as defined in the Participant’s
employment agreement or (b) in the absence of such an agreement or such a
definition, a determination by the Plan Administrator that the Participant
(i) has engaged in personal dishonesty, willful violation of any law, rule, or
regulation (other than minor traffic violations or similar offenses), or breach
of fiduciary duty involving personal profit, (ii) is unable to satisfactorily
perform or has failed to satisfactorily perform Participant’s duties and
responsibilities for the Employer or any Employer affiliate, (iii) has been
convicted of, or plead nolo contendere to, any felony or a crime involving moral
turpitude, (iv) has engaged in negligence or willful misconduct in the
performance of his or her duties, including but not limited to willfully
refusing without proper legal reason to perform Participant’s duties and
responsibilities, (v) has materially breached any corporate policy or code of
conduct established by the Employer or any Employer affiliate as such policies
or codes may be adopted from time to time, (vi) has violated the terms of any
confidentiality, nondisclosure, intellectual property, non-solicitation,
non-competition, proprietary information and inventions, or any other agreement
between Participant and the Employer related to Participant’s employment, or
(vii) has engaged in conduct that is likely to have a deleterious effect on the
Employer or any Employer affiliate or its legitimate business interests,
including but not limited to its goodwill and public image.

1



--------------------------------------------------------------------------------



 



          (4) COBRA: The Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.
          (5) Company: Activant Solutions Inc.
          (6) Effective Date: The effective date of this amended and restated
Plan is November 1, 2007.
          (7) Eligible Employee: Each employee of the Employer who is (i) either
a Senior Vice President, Executive Vice President or Vice President (each as
designated by the Employer) of the Employer, or (ii) another senior executive
level employee of the Employer who is specifically designated as an Eligible
Employee by and in the discretion of the Plan Administrator and listed on
Appendix A, as it may be amended from time to time (hereinafter referred to as
“Specially Designated Participant”), except that “Eligible Employee” does not
include the Chief Executive Officer of the Company.
          (8) Employer: The Company and each Participating Entity.
          (9) ERISA: The Employee Retirement Income Security Act of 1974, as
amended.
          (10) Participant: Each Eligible Employee who is participating in the
Plan in accordance with Article II.
          (11) Participating Entity: Each subsidiary or affiliate of the Company
that has been designated as a participating entity pursuant to Section 8.6.
          (12) Plan: This Activant Executive Severance Plan, as amended from
time to time.
          (13) Plan Administrator: The Chief Executive Officer of the Company.
          (14) Qualified Termination: An involuntary termination of a
Participant’s employment with the Employer, which is wholly initiated by the
Employer and (i) is not a termination for Cause; (ii) is not a termination of
employment as a result of such Participant’s death or disability; or (iii) is
not a termination of employment with the Employer occurring as a result of or in
connection with the sale or other divestiture of the Employer or the sale or
other divestiture by the Employer of a division, subsidiary, assets, or other
entity or business segment if such Participant continues employment, or is
offered continued employment, with the acquirer of the Employer or such
division, subsidiary, assets, or other entity or business segment within 30 days
of such sale or divestiture and the terms of such continued employment (or offer
of continued employment) do not require either (A) employment at a job site over
50 miles from such Participant’s job site immediately prior to such sale or
divestiture or (B) a reduction of over 10% in the Base Pay immediately prior to
such sale or divestiture.
          (15) Severance Pay: The amount of Base Pay and Target Incentive Bonus
payable to a Participant as a Severance Benefit in accordance with Article III.

2



--------------------------------------------------------------------------------



 



          (16) Severance Benefit: A benefit payable under the Plan in accordance
with Article III.
          (17) Target Incentive Bonus: The annualized target incentive bonus
payable by the Employer to such Participant under the terms of the Employer’s
incentive bonus program, as such program may be amended from time to time, in
effect as of the date of such Participant’s Qualified Termination.
     1.2 Number and Gender. Wherever appropriate herein, words used in the
singular will be considered to include the plural, and words used in the plural
will be considered to include the singular. The masculine gender, where
appearing in the Plan, will be deemed to include the feminine gender.
     1.3 Headings. The headings of Articles and Sections herein are included
solely for convenience, and, if there is any conflict between such headings and
the text of the Plan, the text will control. All references to Articles,
Sections, Subsections, and Clauses are to this document unless otherwise
indicated.
II.
Participation
     2.1 Eligibility. Each Eligible Employee (and only such individual) is
eligible to become a Participant in the Plan.
     2.2 Commencement of Participation. Each Eligible Employee who is employed
on the Effective Date will become a Participant on the Effective Date. Each
other Eligible Employee will become a Participant on the date he or she becomes
an Eligible Employee. Any Eligible Employee whose eligibility is based on being
named a Specially Designated Participant by the Plan Administrator, will become
a Participant only upon such designation by the Plan Administrator.
     2.3 Termination of Participation. An Eligible Employee who has become a
Participant will cease to be a Participant as of the earliest to occur of
(1) the date such Participant is no longer an Eligible Employee, (2) with
respect to Specially Designated Participants, the termination of participation
date designated by the Plan Administrator in his discretion and communicated to
affected individual prior to the effective date of termination of participation,
or (3) the effective date of termination of the Plan.
     2.4 Resumption of Participation. An individual who ceases to be a
Participant in accordance with Clause (1) or (2) of Section 2.3 will again
become a Participant upon (and only upon) his or her again becoming an Eligible
Employee and, if required, being named by the Plan Administrator as a Specially
Designated Participant.

3



--------------------------------------------------------------------------------



 



III.
Severance Benefits
     3.1 Eligibility for Severance Benefit. Subject to the remaining Sections of
this Article, a Participant will be eligible to receive a Severance Benefit if
(and only if) such Participant’s employment with the Employer is terminated
while he is a Participant and such termination is a Qualified Termination.
     3.2 Severance Benefit.
          3.2.1 Subject to Subsections 3.2.2 and 3.2.3, Section 3.3, and
Section 3.4, a Participant who becomes eligible under Section 3.1 will be
entitled to receive a “Severance Benefit” as follows:
          A. Senior Vice Presidents/Executive Vice Presidents.
          With respect to each Participant whose job position is designated by
the Employer as a Senior Vice President or Executive Vice President, immediately
prior to his Qualified Termination, his Severance Benefit will consist of
(i) Severance Pay equal to nine (9) months of such Participant’s Base Pay and
Target Incentive Bonus (as in effect on the date of the Participant’s Qualified
Termination); and (ii) nine (9) months of COBRA premiums, assuming eligibility
for and timely election of COBRA.
          B. Vice Presidents and Specifically Designated Participants.
          With respect to Vice Presidents and Specifically Designated
Participants, Severance Benefits will consist of (i) Severance Pay equal to six
(6) months of such Participant’s Base Pay and Target Incentive Bonus (as in
effect on the date of the Participant’s Qualified Termination); and (ii) six
(6) months of COBRA premiums, assuming eligibility for and timely election of
COBRA.
          3.2.2 All Severance Pay Benefits are subject to required tax and other
withholdings and shall commence on the first payroll date following the later of
the delivery of an effective release of claims in favor of the Employer, as
required under Section 3.4, or the expiration of any statutory notice and waiver
period applicable to such release, provided that unless applicable guidance is
issued by the United States Department of Treasury or the Internal Revenue
Service that a delay in payment solely because of a failure to execute an
effective release does not cause the payment to fail to be exempt from Code
Section 409A as a short-term deferral or an involuntary separation from service
under Treasury Regulation Section 1.409A-1(b)(4) and 1.409A (in which case
payment shall be made without regard to this proviso), if the release’s notice
and waiver period extends past March 15 of the calendar year following the date
of the Qualified Termination, payment must be made by such March 15 (it
generally being understood that statutory waiver periods would not typically
extend so long absent an undue delay by the Company in providing Participants a
timely and completed release for signature). Payment shall be made either in a
single lump sum or in accordance with the Employer’s normal payroll procedures
for the period of the Severance Pay, as determined by the Plan Administrator in
its sole discretion. Participants will be notified whether Severance Pay will be
paid in a lump sum or in accordance with the Employer’s normal payroll
procedures.

4



--------------------------------------------------------------------------------



 



          3.2.3 This Plan is intended to meet the short term deferral exception
and/or be a separation pay plan due to an involuntary separation from service
under Treasury Regulation Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii) and
therefore exempt from Code Section 409A. Plan provisions to the contrary
notwithstanding, in no event will Severance Pay (in excess of any amount that
constitutes a short term deferral under Code Section 409A) payable under the
Plan to a Participant, exceed the lesser of (i) twice the annual rate of
compensation of such Participant for the calendar year immediately preceding the
calendar year during which his Qualified Termination occurred (adjusted for any
increase during that year that was expected to continue indefinitely if the
Participant had not had a Qualified Termination) or (ii) the maximum amount that
may be taken into account under a qualified plan pursuant to Code
Section 401(a)(17) for the year in which the Participant has a Qualified
Termination. In no event will Severance Pay be paid, later then the last day of
the second calendar year following the year of the Participant’s Qualified
Termination.
     3.3 Offset for Other Severance Payments. The amount of the Severance
Benefit determined in Section 3.2 for any Participant upon a Qualified
Termination will be offset and reduced in any manner deemed appropriate by the
Plan Administrator for any and all amounts paid or payable to such Participant
on account of the same termination of employment under (1) any employment
agreement or individual severance agreement to which the Participant is a party
or (2) any applicable law.
     3.4 Release and Full Settlement. As a condition to the receipt of any
Severance Benefit hereunder and notwithstanding any provision of the Plan to the
contrary, a Participant will be required to execute a release in the form
established by the Plan Administrator releasing the Plan, the Plan
Administrator, the Plan fiduciaries, the Employer’s employee benefit plans, the
Employer, the Employer’s affiliates, and their shareholders, partners, officers,
directors, employees, and agents from any and all claims and from any and all
causes of action of any kind or character, including, but not limited to, all
claims or causes of action arising out of or in connection with such
Participant’s employment with the Employer, the termination of such employment,
or any actions or omissions occurring during such employment. The performance of
the Employer’s and the Plan’s obligations hereunder and the receipt by such
Participant of any benefits provided hereunder will constitute full settlement
of all such claims and causes of action.
IV.
Benefit Claims Procedure
     4.1 Benefit Claims Procedure.
          4.1.1 Any Participant who is determined by the Plan Administrator to
be entitled to a Severance Benefit under the Plan is not required to file a
claim for benefits. In the event an individual (1) does not receive a benefit
but believes he or she is entitled to one or (2) receives a benefit but believes
he or she is entitled to a greater amount, such individual or his or her
representative (the “Claimant”) may file with the Plan Administrator a written
claim for such benefit, which claim must be filed within 60 days of either the
date upon which such individual received a benefit that he or she felt was
insufficient or, if later, the date upon which occurred the event that such
individual believes entitled him or her to a benefit. In connection with the

5



--------------------------------------------------------------------------------



 



submission of such claim, the Claimant may examine the Plan and any other
relevant documents relating to the claim and may submit written comments
relative to the claim to the Plan Administrator coincident with the filing of
the claim, and the Plan Administrator may require additional information to be
furnished in connection with such claim. If a Claimant fails to timely file a
claim for benefits in accordance with this Subsection, such individual loses his
or her right to make a claim under the Plan.
          4.1.2 If (and only if) a Claimant timely files a claim in accordance
with Subsection 4.1.1, the Plan Administrator will grant, modify, or deny such
claim. If such claim is granted, the Claimant will be given the benefit so
claimed. In any case in which a claim for Plan benefits is denied or modified,
the Plan Administrator will furnish written notice to the Claimant within 90
days after such claim is filed with the Plan Administrator; provided, however,
that if the need for additional information relating to such claim necessitates
an extension of the 90-day period, the Claimant will be informed in writing
prior to the end of the initial 90-day period of the need for an extension of
time, and written notice of the disposition of such claim will be provided to
the Claimant within 180 days after the date the claim is filed with the Plan
Administrator. The extension notice will indicate the special circumstances
requiring the extension of time and the date by which a decision will be made.
If the extension is due to the Claimant’s failure to submit information
necessary to review the claim, the notice of extension will afford the Claimant
45 days to provide the required information, and the Plan Administrator’s
deadline to provide notice of disposition of the claim will be tolled from the
date the Plan Administrator sends the notice of extension to the earlier of
(1) the date the Plan Administrator receives the requested information or
(2) the expiration of the 45-day period afforded to the Claimant to provide the
requested information. If the Claimant fails to provide the requested
information by the expiration of such 45-day period, the benefit determination
will be made without regard to the requested information.
          4.1.3 The notice of a claim’s disposition provided to the Claimant
will contain the following:
               (1) The specific reason or reasons for the denial or
modification;
               (2) Specific reference to pertinent Plan provisions on which the
denial or modification is based;
               (3) A description of any additional material or information
necessary for the Claimant to perfect the claim and an explanation of why such
material or information is necessary; and
               (4) An explanation of how the Claimant may perfect the claim and
obtain a full and fair review of such denial or modification pursuant to
Section 4.2, including the time limits applicable to such review and a statement
of the Claimant’s right to bring a civil action under section 502(a) of ERISA
following an adverse determination on review.
     4.2 Review of Denied or Modified Claims.
          4.2.1 In the event a claim for benefits is denied or modified, if the
Claimant desires to have such denial or modification reviewed, he or she must,
within 60 days following receipt of the notice of such denial or modification,
submit a written request for a review to the Plan Administrator. A Claimant will
be provided, upon request and free of charge, access to and copies of all
documents, records, and other information relevant to the claim for benefits,
which

6



--------------------------------------------------------------------------------



 



consist of: (1) documents, records, or other information relied upon for the
benefit determination, (2) documents, records, or other information submitted,
considered or generated without regard to whether such document, record, or
other information was relied upon in making the benefit determination, and
(3) documents, records, or other information that demonstrates compliance with
the administrative processes and safeguards designed to ensure and verify that
benefit claim determinations are made in accordance with governing Plan
documents and that, where appropriate, the Plan provisions have been applied
consistently with respect to similarly-situated individuals. A Claimant will be
entitled to submit written comments, documents, records, and other information
relating to the claim for benefits. The review will take into account all
comments, documents, records, and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.
          4.2.2 Within 60 days following such request for a review, the Plan
Administrator will, after providing a full and fair review, render his final
decision in writing to the Claimant. The written decision will:
               (1) State specific reasons for such decision;
               (2) Provide specific reference to the specific Plan provisions on
which the decision is based;
               (3) Inform the Claimant that he or she is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, and other information relevant to the claim for benefits,
which consist of: (i) documents, records, or other information relied upon for
the benefit determination, (ii) documents, records, or other information
submitted, considered, or generated without regard to whether such document,
record, or other information was relied upon in making the benefit
determination, and (iii) documents, records, or other information that
demonstrates compliance with the administrative processes and safeguards
designed to ensure and verify that benefit claim determinations are made in
accordance with governing Plan documents and that, where appropriate, the Plan
provisions have been applied consistently with respect to similarly-situated
individuals; and
               (4) Inform the Claimant of his or her right to bring an action
under section 502(a) of ERISA. If special circumstances require an extension of
such 60-day period, the Plan Administrator’s decision will be rendered as soon
as possible, but not later than 120 days after receipt of the request for
review. If such an extension of time for review is required, written notice of
the extension will be furnished to the Claimant prior to the commencement of the
extension period, indicating the special circumstances requiring an extension of
time and the date by which the determination will be made. If the extension is
required due to the Claimant’s failure to submit information necessary to review
the claim, the extension notice will afford the Claimant 45 days to provide the
required information, and the Plan Administrator’s deadline to provide notice of
the benefit determination on review will be tolled from the date the Plan
Administrator sends the notice of extension to the earlier of (1) the date the
Plan Administrator receives the requested information or (2) the expiration of
the 45-day period afforded to the Claimant to provide the requested information.
If the Claimant fails to provide the requested information by the expiration of
such 45-day period, the benefit determination will be made without regard to the
requested information. The decision on review by the Plan Administrator will be
binding and conclusive upon all persons.

7



--------------------------------------------------------------------------------



 



     4.3 Exhaustion of Administrative Remedies. Completion of the claims
procedures described in this Article is a condition precedent to the
commencement of any legal or equitable action in connection with a claim for
benefits under the Plan by any employee or former employee of the Employer or
any of its affiliates or by any other person or entity claiming rights
individually or through any employee or former employee of the Employer or any
of its affiliates in connection with the Plan.

8



--------------------------------------------------------------------------------



 



V.
Funding of Plan
     5.1 Funding of Plan. The Plan will be unfunded, and benefits provided
hereunder will be paid from the general assets of the Employer.
     5.2 No Participant Contributions. The entire cost of the Plan will be paid
by the Employer, and no contributions will be required of, or permitted by,
Participants.
VI.
Administration of Plan
     6.1 Plan Administrator. The general administration of the Plan will be
vested in the Plan Administrator. For purposes of ERISA, the Plan Administrator
will be the “administrator” and the “named fiduciary” with respect to the
general administration of the Plan.
     6.2 Right to Delegate. The Plan Administrator may from time to time
allocate to one or more of the Employer’s officers, employees, directors, or
agents, and may delegate to any person or organization, any of his respective
powers, duties, and responsibilities with respect to the operation and
administration of the Plan, including, without limitation, the administration of
claims, the authority to authorize payment of benefits, the review of denied or
modified claims, and the discretion to decide matters of fact and to interpret
Plan provisions. In addition, the Plan Administrator may employ persons to
render advice with regard to any fiduciary responsibility held hereunder and may
authorize any person to whom any of his fiduciary responsibilities have been
delegated to employ persons to render such advice. Upon such designation and
acceptance, the Plan Administrator will have no liability for the acts or
omissions of any such designee as long as the Plan Administrator did not violate
his fiduciary responsibility, if any, in making or continuing such designation.
All allocations and delegations of fiduciary responsibility will be terminable
upon such notice as the Plan Administrator in his discretion deems reasonable
and prudent under the circumstances.
     6.3 Discretion to Interpret Plan. The Plan Administrator has absolute
discretion to construe and interpret any and all provisions of the Plan and to
decide all matters of fact in determining eligibility and granting or denying
benefit claims, including, but not limited to, the discretion to resolve
ambiguities, inconsistencies, or omissions conclusively. The decisions of the
Plan Administrator will be binding and conclusive upon all persons.
     6.4 Powers and Duties. In addition to the power described in Section 6.3
and all other powers specifically granted under the Plan, the Plan Administrator
has all powers necessary or proper to administer the Plan and to discharge his
duties under the Plan, including, but not limited to, the following powers:
          (1) To make and enforce such rules, regulations, and procedures as he
may deem necessary or proper for the orderly and efficient administration of the
Plan;

9



--------------------------------------------------------------------------------



 



          (2) In his discretion, to interpret and decide all matters of fact in
granting or denying benefits under the Plan, his interpretation and decision
thereof to be final and conclusive on all persons claiming benefits under the
Plan;
          (3) In his discretion, to decide all questions concerning the Plan and
the eligibility of any person to participate in the Plan, his decision thereof
to be final and conclusive on all persons;
          (4) In his discretion, to make a determination as to the right of any
person to a benefit under the Plan (including, without limitation, to determine
whether and when there has been a termination of a Participant’s employment and
the cause of such termination), his decision thereof to be final and conclusive
on all persons;
          (5) In his discretion, to determine the amount, form, and conditions
of any Severance Benefit under the Plan, and to authorize or deny the payment of
benefits under the Plan, his decision thereof to be final and conclusive on all
persons;
          (6) To prepare and distribute information explaining the Plan;
          (7) To obtain from the Employer and employees of the Employer such
information as is necessary for the proper administration of the Plan; and
          (8) To sue or cause suit to be brought in the name of the Plan.
     6.5 Expenses. Reasonable expenses incident to the administration of the
Plan, including, without limitation, the compensation of legal counsel,
advisors, and other technical or clerical assistance as may be required, the
payment of any bond or security, and any other expenses incidental to the
operation of the Plan, that the Plan Administrator determines are proper will be
paid by the Employer. Expenses of the Plan may be prorated among the Company,
Participating Entities, and affiliates as determined by the Plan Administrator.
     6.6 Indemnification. The Company will indemnify and hold harmless the Plan
Administrator, each employee of the Employer and its affiliates, and each member
of the Board against any and all expenses and liabilities arising out of such
individual’s Plan administrative functions or fiduciary responsibilities,
including, without limitation, any expenses and liabilities that are caused by
or result from an act or omission constituting the negligence of such individual
in the performance of such functions or responsibilities, but excluding expenses
and liabilities arising out of such individual’s own gross negligence or willful
misconduct. Expenses against which such person will be indemnified hereunder
include, without limitation, the amounts of any settlement or judgment, costs,
counsel fees, and related charges reasonably incurred in connection with a claim
asserted or a proceeding brought or settlement thereof.
VII.
Amendment and Termination
     7.1 Right to Amend Plan. Notwithstanding any contrary provision(s) of any
other communication, either oral or written, made by the Employer, the Plan
Administrator, or any other individual or entity to employees of the Employer or
to any other individual or entity, the Company, by action of the Board or the
Compensation Committee of the Board, reserves the absolute and unconditional
right to amend the Plan from time to time on behalf of the Company and each
Participating Entity, including, but not limited to, the right to reduce or
eliminate

10



--------------------------------------------------------------------------------



 



benefits provided pursuant to the provisions of the Plan as such provisions
currently exist or may hereafter exist; provided, however, that no amendment
will be made that would reduce the amount of any Severance Benefit for any
Participant if such Participant has incurred a Qualified Termination and has
been determined by the Plan Administrator to be entitled to such Severance
Benefit under the Plan on or prior to the effective date of such amendment,
except to the extent such Severance Benefit could be reduced under the terms of
the Plan prior to such amendment. All amendments to the Plan must be in writing,
signed by an authorized officer of the Company, and adopted by the Board or the
Compensation Committee of the Board, which action may be prior to the effective
date of the amendment or subsequent to the effective date of the amendment by
ratification. Any oral statements or representations made by the Employer, the
Plan Administrator, or any other individual or entity that alter, modify, amend,
or are inconsistent with the written terms of the Plan will be invalid and
unenforceable and may not be relied upon by any employee of the Employer or by
any other individual or entity.
     7.2 Right to Terminate Plan. Notwithstanding any contrary provision(s) of
any other communication, either oral or written, made by the Employer, the Plan
Administrator, or any other individual or entity to employees of the Employer or
to any other individual or entity, the Company, by action of the Board or the
Compensation Committee of the Board, reserves the absolute and unconditional
right to terminate the Plan, in whole or in part, on behalf of itself and each
Participating Entity with respect to some or all of the employees of the
Employer; provided, however, that no termination will reduce the amount of any
Severance Benefit for any Participant if such Participant has incurred a
Qualified Termination and has been determined by the Plan Administrator to be
entitled to such Severance Benefit under the Plan on or prior to the effective
date of such termination, except to the extent such Severance Benefit could be
reduced under the terms of the Plan prior to such termination.
     7.3 Effect of Amendment or Termination. In the event of an amendment or
termination of the Plan as provided under this Article, each Participant will
have no further rights hereunder, and the Employer will have no further
obligations hereunder, except as otherwise specifically provided under the terms
of the Plan as so amended or terminated.
VIII.
Miscellaneous Provisions
     8.1 No Guarantee of Employment. Neither the Plan nor any provisions
contained in the Plan will be construed to be a contract between the Employer
and any employee of the Employer or to be consideration for, or an inducement
of, the employment of any individual by the Employer. Nothing contained in the
Plan grants any individual the right to be retained in the service of the
Employer or limits in any way the right of the Employer to discharge or to
terminate the service of any employee at any time, without regard to the effect
such discharge or termination may have on any rights under the Plan.
     8.2 Payments to Minors and Incompetents. If a Participant entitled to
receive any benefits under the Plan is a minor, is determined by the Plan
Administrator in his sole discretion to be incompetent, or is adjudged by a
court of competent jurisdiction to be legally incapable of giving valid receipt
and discharge for benefits provided under the Plan, the Plan Administrator may
pay such benefits to the duly appointed guardian or conservator of such person
or to any

11



--------------------------------------------------------------------------------



 



third party who is determined in the discretion of the Plan Administrator to be
eligible to receive any benefit under the Plan for the account of such
Participant. Such payment will operate as a full discharge of all liabilities
and obligations of the Employer, the Plan Administrator, and each fiduciary
under the Plan with respect to such benefits.
     8.3 No Vested Right to Benefits. No employee of the Employer or any
affiliate of the Employer or person claiming through such employee will have any
right to, or interest in, any benefits provided under the Plan upon termination
of his or her employment, retirement, termination of Plan participation (if
applicable), or otherwise, except as specifically provided under the Plan.
     8.4 Nonalienation of Benefits. Except as the Plan Administrator may
otherwise permit by rule or regulation, (1) no interest in or benefit payable
under the Plan will be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any action by a
Participant to anticipate, alienate, sell, transfer, assign, pledge, encumber,
or charge the same will be void and of no effect, and (2) no interest in or
benefit payable under the Plan will be in any way subject to any legal or
equitable process, including, but not limited to, garnishment, attachment, levy,
seizure, or the lien of any person. This provision will be construed to provide
each Participant, or other person claiming any interest or benefit in the Plan
through a Participant, with the maximum protection against alienation,
encumbrance, and any legal and equitable process, including, but not limited to,
attachment, garnishment, levy, seizure, or other lien, afforded his interest in
the Plan (and the benefits provided thereunder) by law and any applicable
regulations.
     8.5 Unknown Whereabouts. It will be the affirmative duty of each Eligible
Employee and each Participant to inform the Plan Administrator of, and to keep
on file with the Plan Administrator, his or her current mailing address. If an
Eligible Employee or a Participant fails to inform the Plan Administrator of his
or her current mailing address, neither the Plan Administrator nor the Employer
will be responsible for any late payment or loss of benefits or for failure of
any notice to be provided or provided timely under the terms of the Plan to such
individual.
     8.6 Other Participating Entities. The Plan Administrator may designate any
affiliate of the Company that is eligible by law to participate in the Plan as a
Participating Entity by written instrument delivered to such designated
affiliate and to the Secretary of the Company, Such written instrument will
specify the effective date of such designated participation, may incorporate
specific provisions relating to the operation of the Plan that apply to the
designated Participating Entity only, and will become, as to such designated
Participating Entity and its employees, a part of the Plan. Each designated
Participating Entity will be conclusively presumed to have consented to its
designation and to have agreed to be bound by the terms of the Plan and any and
all current and future amendments thereto upon its submission of information to
the Company or the Plan Administrator required by the terms of, or with respect
to, the Plan; provided, however, that the terms of the Plan may be modified so
as to increase the obligations of a Participating Entity only with the consent
of such Participating Entity, which consent will be conclusively presumed to
have been given by such Participating Entity upon its submission of any
information to the Company or the Plan Administrator required by the terms of,
or with respect to, the Plan after receiving notice of such modification. Except
as modified by the Plan Administrator in such written instrument, the provisions
of the Plan will apply separately and

12



--------------------------------------------------------------------------------



 



equally to each Participating Entity and its employees in the same manner as is
expressly provided for the Company and its employees, except that the power to
amend or termination the Plan will be exercised by the Company, by action of the
Board or the Compensation Committee of the Board, alone. Transfer of employment
among the Company and Participating Entities will not be considered a
termination of employment hereunder. Any Participating Entity may, by
appropriate action of its board of directors or noncorporate counterpart and
prior written notice to the Secretary of the Company and the Plan Administrator,
terminate its participation in the Plan. Moreover, the Plan Administrator, by
prior written notice to the Participating Entity and to the Secretary of the
Company, may terminate a Participating Entity’s Plan participation at any time.
     8.7 Jurisdiction. Except to the extent that ERISA or any other federal law
applies to the Plan and preempts state law, the Plan will be construed,
enforced, and administered according to the laws of the state of Texas,
excluding any conflict-of-law rule or principle that might refer to the laws of
another state.
     8.8 Severability. In case any provision of the Plan is held to be illegal,
invalid, or unenforceable for any reason, such illegal, invalid, or
unenforceable provision will not affect the remaining provisions of the Plan,
but the Plan will be construed and enforced as if such illegal, invalid, or
unenforceable provision had not been included therein.
     8.9 Notice and Filing. Any notice, administrative form, or other
communication required to be provided to, delivered to, or filed under the terms
of the Plan will include provision to, delivery to, or filing with any person or
entity designated in writing by the intended recipient to be an agent for the
disbursement and receipt of administrative forms and communications. Except as
otherwise provided herein, where such provision, delivery, or filing is
required, such provision, delivery, or filing will be deemed to have occurred
only (1) upon actual receipt of such notice, administrative form, or other
communication by the intended recipient or designated agent or (2) on the third
business day after mailing by certified mail, return receipt requested.
     8.10 Plan Year. The Plan will operate on a “plan year” consisting of the
12-consecutive- month period commencing on January 1 of each year.
     8.11 Incorrect Information, Fraud, Concealment, or Error. Any contrary
provisions of the Plan notwithstanding, in the event the Plan, a Plan fiduciary,
or the Employer pays a benefit, incurs a liability for failure to so pay a
benefit, or makes any overpayment or erroneous payment to any individual or
entity because of a human or systems error or because of incorrect information
provided by, correct information failed to be provided by, or fraud,
misrepresentation, or concealment of any relevant fact (determined in the sole
opinion of the Plan Administrator) by any Participant or other individual, the
Plan Administrator will be entitled to recover in any manner deemed necessary or
appropriate for such recovery (in the sole opinion of the Plan Administrator)
from such Participant or other individual such benefit paid or the amount of
such liability incurred and any and all expenses incidental to or necessary for
such recovery. Human or systems error or omission will not affect in any way the
amount of a benefit to which such Participant is otherwise entitled under the
terms of the Plan.
     8.12 Withholding of Taxes and Other Deductions. All payments made under the
Plan are subject to (1) all federal, state, city, and other taxes and applicable
withholding as may

13



--------------------------------------------------------------------------------



 



be required pursuant to any law or governmental regulation or ruling and (2) all
other deductions for any amounts owed to the Employer, to the extent permissible
under applicable law.
     Executed this 18th day of December  2008.

                  Activant Solutions Inc.    
 
           
 
  By:   /Skip Paterson/
 
          Printed Name: Iain “Skip” Paterson

Printed Title: Senior Vice President, Human Resources    

14



--------------------------------------------------------------------------------



 



Appendix A
Specifically Designated Plan Participants
As of                     ]

      Participant Name   Title
 
   

15